DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yanoto US 2019/0203687.
In Re 1,3, Yanoto teaches:
1. An injection control device for controlling injection of the fuel to an internal combustion engine by driving a fuel injection valve (abstract) to cause a vehicle to travel (examiner takes official notice that fuel injected engines cause vehicles to travel), the injection 5control device comprising: 
an arithmetic unit (fig 1) configured to obtain a valve-closing time (valve closing time) for stopping the injection of the fuel from the fuel injection valve (fig 2) based on a degree of variation (abstract, para 56) in a time change of a voltage (V voltage figs 1-12) generated when the fuel injection valve is driven based on a required injection amount (paras 20-27); 
an injection amount change unit configured to increase or decrease the required 10injection amount (paras 80,100-102 “correcting”); and 
a learning unit (S30) configured to repeat injection control of the fuel based on the required injection amount that is increased or decreased by the injection amount change unit, to learn the valve-closing time obtained by the arithmetic unit (steps after S30 execute the corrected fuel injection amount and learn the valve closing time degree of variation)(at least figs 1-12 paras 1-134).
3. The injection control device according to claim 1, further comprising: 25a determination unit configured to determine a driving state of the vehicle (construed as load and rpm of engine para 44), wherein: the injection amount change unit is configured to increase or decrease the required injection amount within a prescribed range in which it is determined that traveling and exhaust of the vehicle are not affected even when the required injection amount is changed based on a 30determination result of the determination unit (para 74 construed as small variation within range will not affect engine emissions or performance due to small variation of fuel injection amount).
In Re 7, claim 7 rejected over in re 1 as taught by Yanoto as described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanoto US 2019/0203687 in view of Satake et al US 2019/0170075.
In Re 2, Yanoto further teaches 15: 20the learning unit (S30) is configured to learn the valve-closing time by the injection amount change unit increasing or decreasing the required injection amount within a range (para 74 “range”).
Yanoto does not teach although Satake teaches an injection amount calculation unit configured to calculate a maximum injection amount and a minimum injection amount of the required injection amount with which the valve- closing time is detectable, the range between the maximum injection amount and the minimum injection amount (paras 14,90,97,102, the upper and lower limits of the range being maximum and minimums).  Satake further teaches expanding the range in which valve closing time can be detected using his limits (para 14).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Satake’s injection amount calculation unit with range limits to Yanoto’s control to expand the range in which valve closing time can be detected.

Claim(s) 4,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanoto US 2019/0203687 in view of Hashimoto et al US 2020/0109680.
In Re 4, Yanoto teaches the injection amount change unit and learning unit as described above in re 1.
Yanoto is silent as to however Hashimoto teaches 19/21on a condition that an intake amount of air sucked into the internal combustion engine is greater than a predetermined amount (S13 fig 4), increases or decreases required injection amount (S13 yes into S14 para 33 small injection amount split vs single injection amount large). Yanoto further teaches smaller injection quantities in split injection reduce soot (para 33).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Hashimoto’s intake air amount determination and reduced injection amount split injection to Yanoto’s control change unit and learning unit to decrease soot.
In Re 6, Yanoto teaches the injection amount change unit as described above in re 1.
Yanoto is silent as to however Hashimoto teaches to increase or decrease the injection 15amount for a part of multi-stage injection (S13 yes into S14 para 33 small injection amount split vs single injection amount large). Yanoto further teaches smaller injection quantities in split injection reduce soot (para 33).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Hashimoto’s intake air amount determination and reduced injection amount split injection to Yanoto’s control change unit and learning unit to decrease soot.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanoto US 2019/0203687 in view of Endo US 2017/0282892.
In Re 5, Yanoto teaches the injection amount 10change unit increases or decreases the required injection amount and the learning unit learns the valve-closing time as described above in re 1.
Yanoto does not teach although Endo teaches 5the vehicle is a predetermined vehicle having an internal combustion engine traveling mode in which the vehicle travels using the internal combustion engine and an electric traveling mode in which the vehicle travels using an electric motor (title); and on a condition that the vehicle is in the electric traveling mode learns (paras 3 and 66, learning occurs in electric modes with engine on).  Endo further teaches balancing learning expansion with drivability and fuel efficiency (paras 2-8).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Endo’s expanding learning to Yanoto’s control to balancing learning expansion with drivability and fuel efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747